Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Objections

Claims 7-12 are objected to because of the following informalities:  
In claim 7, the phrase ‘ being preferably a lambertian’ is objected as the limitation “preferable” is an indefinite/vague limitation. Appropriate correction is required.
Claims 8-12 are objected because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon; Gyeong-Il, US 20100157441 A1.
	With regard to claim 1, Kweon teaches a collimation device of axis D (see figs. 1-32), comprising 
a first surface intended to be placed in an outer medium having a first refraction index n1(air) and to receive an electromagnetic radiation delivered by a light source located at 

    PNG
    media_image1.png
    280
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    374
    media_image2.png
    Greyscale


 the collimation device being mainly made of a first material having a second refraction index n2 and the first surface being defined by the revolution around axis D of a profile defined in a plane perpendicular to axis D (clearly shown in at least figs. 21-24, axis D is the central axis of the lens in a symmetrical fashion by the revolution around axis D), each point of said profile being defined by an abscissa x and an ordinate y in a reference frame having its axis of abscissas contained in said plane and perpendicular 
	However, Kweon doest explicitly teach that the above profile curve being within 10%, by digital integration of the following differential equation:[AltContent: rect] 
    PNG
    media_image3.png
    27
    353
    media_image3.png
    Greyscale
 .  

Nponethelss, the optical device (lens) is about identical to that of the applicant and meets all refractive indexes as claimed, including the curve representation of the lens profile and that thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the material/refractive index of the lens material that meets the above percentage and the equation to obtain optical efficiency with predictable results and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

The arguments with regard to the obviousness and motivation stated in rejection of claim 1, incorporated in rejection of the following claims as follows:
2. The collimation device according to claim 1, wherein the second surface is planar  (clearly shown in at least figs. 21-24).  

4. The collimation device according to claim 1, comprising a lateral cylindrical wall of axis D coupling the first surface to the second surface (clearly shown in at least figs. 21-24).  
5. The collimation device according to claim 1, wherein the first and second surfaces each have a radius in the range from 1 mm to 100 mm (see at least parag. 0210; and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).  
6. The collimation device according to claim 1, wherein the outer medium is air (pa. 0163, 0213…).  
7. An optoelectronic system comprising a light source and the collimation device according to claim 1, the light source being capable of delivering said electromagnetic radiation and being preferably a lambertian source (see at least figs. 21-14 and parag. 0289, wherein the LED is a lambertian source, pa. 0289).  

The arguments with regard to the obviousness and motivation stated in rejection of claim 1, incorporated in rejection of the following claims as follows:
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon as stated in rejection of claims 1-7, above, and further in view of “Bhagavatula”, Venkata A. et al., US 20050069257 A1. 
With regards to claims 8-12, Kweon further teaches optical lensed fiber in which an optical fiber is coupled onto the end of the lens as being lensed fiber (see parag. 0128 and 0146). However, Kweon does specifically teach an optical coupler made of a second material, identical or different from the first material, in contact with the second surface, wherein the optical coupler corresponds to a frustum of axis D; wherein the optical device and the optical coupler form a monoblock part; a waveguide made of a third material, identical or different from the second material, in contact with the optical coupler; wherein the waveguide comprises a bundle of optical fibers.  
Such limitations are taught by Bhagavatula, who teaches an optical coupler made of a second material, identical or different from the first material, in contact with the second surface (clearly shown in at least figs 1A-B; at least pa. 0034, 0040), 

    PNG
    media_image4.png
    275
    811
    media_image4.png
    Greyscale

(Optical Device/Lens with an optical coupler/lens)


    PNG
    media_image5.png
    323
    705
    media_image5.png
    Greyscale



	Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Kweon’s optical collimating device with incorporating the optoelectronic components of Bhagavatula such as including to transforming circular mode fields to elliptical mode fields and vice versa is referred to as anamorphic.  Another desirable characteristic of the fiber lens is the ability to focus light from the pigtail fiber into a spot having the required size and intensity at a selected working distance (pa. 0002).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180284472 A1
US 20050069257 A1
US 20200241309 A1
US 20110075541 A1
US 9672400 B2
US 20100135615 A1

US 20100157441 A1
US 20110019292 A1
US 20090250828 A1
US 20200011995 A1
US 20010019444 A1
US 6044096 A
US 20020122621 A1
US 20050047723 A1
US 8761565 B1
US 8619363 B1
US 8033706 B1
US 20050259266 A1
US 20060140104 A1
US 20170170629 A1
US 20080165425 A1
US 20180136377 A1
US 7618162 B1
US 20150009473 A1
US 20130141715 A1

Contact Information

(571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883